Exhibit 10.2

 

 

Release of Claims

 

This is a Release of Claims Agreement (the “Agreement”) dated June 17, 2019
between Altimmune, Inc. (“Company”) and Sybil Tasker (“Consultant”).

 

1.

Consideration.  In consideration for this Agreement, in connection with
Consultant’s anticipated consulting relationship with Company, and subject to
the approval of Company’s Board of Directors, Company shall, as soon as
practicable after the Effective Date (as defined in Section 3) grant Consultant
a nonqualified option to purchase up to 20,000 shares of Company’s common stock,
subject to such vesting and other conditions as are set forth in the applicable
Equity Documents (as defined in the Transition Services Agreement between
Consultant and Company dated June 17, 2019 (the “Transition Services
Agreement”)) (such grant, the “Option Grant”).

 

2.

Release of Claims.  In consideration for the Option Grant and for Consultant’s
eligibility for compensation in connection with Consultant’s consulting
relationship with Company, Consultant voluntarily releases and forever
discharges Company, its affiliated and related entities, its and their
respective predecessors, successors and assigns, its and their respective
employee benefit plans and fiduciaries of such plans, and the current and former
officers, directors, shareholders, employees, attorneys, accountants and agents
of each of the foregoing in their official and personal capacities (collectively
referred to as the “Releasees”) generally from all claims, demands, debts,
damages and liabilities of every name and nature, known or unknown (“Claims”)
that, as of the date when Consultant signs this Agreement, Consultant has, ever
had, now claims to have or ever claimed to have had against any or all of the
Releasees.  This release includes, without limitation, all Claims: relating to
Consultant’s employment by and termination of employment with Company; Claims
under the Age Discrimination in Employment Act, any Claim under Title 20 of the
State Government Article of the Maryland Annotated Code; and Claims for damages
or other remedies of any sort, including, without limitation, compensatory
damages, punitive damages, injunctive relief and attorney’s fees.

 

3.

Consideration and Revocation Period.  Consultant acknowledges that Consultant
has been given the opportunity to consider this Agreement for twenty-one (21)
days before signing it (the “Consideration Period”) and that Consultant has
knowingly and voluntarily entered into this Agreement.  Consultant acknowledges
that the above release of claims expressly includes without limitation claims
under the Age Discrimination in Employment Act.  Consultant is advised to
consult with an attorney before signing this Agreement.  To accept this
Agreement, Consultant must return a signed original or a signed PDF copy of this
Agreement so that it is received by the undersigned at or before the expiration
of the Consideration Period.  If Consultant signs this Agreement before the end
of the Consideration Period, Consultant acknowledges by signing this Agreement
that such decision was entirely voluntary and that Consultant had the
opportunity to consider this Agreement for the entire Consideration Period.  For
the period of seven (7) days from the date when Consultant signs this Agreement,
Consultant has the right to revoke this Agreement by written notice to the
undersigned.  For such a revocation to be effective, it must be delivered so
that it is received by the undersigned at or before the

 

--------------------------------------------------------------------------------

 

 

 

expiration of the seven (7) day revocation period (the “Revocation
Period”).  This Agreement shall not become effective or enforceable during the
Revocation Period.  Provided that Consultant does not revoke this Agreement
during the Revocation Period, the Agreement will become effective on the day
after the Revocation Period ends (the “Effective Date”).  

 

4.

Preserved Obligations.  The Preserved Obligations and the Equity Documents (each
as defined in the Transition Services Agreement) shall remain in full effect in
accordance with their terms and are incorporated by reference herein.

 

 

5.

Governing Law.  This Agreement shall be governed in all respects by the laws of
the United States of America and by the laws of the State of Maryland.

 

 

6.

Entire Agreement.  This Agreement, the Transition Services Agreement, the
Preserved Obligations and the Equity Documents constitute the entire agreement
between the parties concerning the subject matter herein and supersede all prior
or contemporaneous oral or written agreements concerning such subject matter,
including without limitation the Employment Agreement (as defined in the
Transition Services Agreement).  

 

Accepted and agreed:

 

ALTIMMUNE, INC.

 

 

By:/s/ Will Brown

Will Brown, Chief Financial Officer

 

 

CONSULTANT

 

 

By:/s/ Sybil Tasker

Sybil Tasker

 

 

 

2